Citation Nr: 0112618	
Decision Date: 05/03/01    Archive Date: 05/09/01

DOCKET NO.  00-16 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

James A. Frost, Counsel



INTRODUCTION

The veteran served on active duty from October 1949 to April 
1970.  He died on August [redacted], 1999.  The appellant is his 
surviving spouse.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in October 1999 by the Muskogee, 
Oklahoma, Regional Office (RO) of the Department of Veterans 
Affairs (VA).


REMAND

Service connection may be granted for the cause of a 
veteran's death if a disorder incurred in or aggravated by 
service either caused or contributed substantially or 
materially to the cause of death.  For a service-connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause, or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause, is not sufficient to show 
that it casually shared in producing death, but rather, it 
must be shown that there was a causal connection.  
38 U.S.C.A. § 1310 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.312 (2000).

In the veteran's case, at the time of his death, service 
connection was in effect for chronic obstructive pulmonary 
disease (COPD), evaluated as 60 percent disabling, and an old 
back injury, with intermittent pain, evaluated as 
noncompensably disabling.

The appellant contends that COPD substantially or materially 
contributed to the veteran's death.

The veteran's death certificate listed the immediate cause of 
death as cardiopulmonary arrest due to or as a consequence of 
a myocardial infarction due to or as a consequence of 
coronary artery disease.

After this case was transferred by the RO to the Board, the 
appellant submitted additional evidence, including a 
statement by the private physician who treated the veteran on 
the day of his death at the hospital where he died. 

Applicable regulations provide that additional evidence 
submitted by an appellant following certification of an 
appeal to the Board, received within 90 days of notification 
to the appellant that the appeal has been certified, must be 
referred to the agency of original jurisdiction for review 
and preparation of a supplemental statement of the case 
unless that procedural right is waived by the appellant or 
unless the Board determines that the benefit to which the 
evidence relates may be allowed on appeal without such 
referral.  38 C.F.R. § 20.1304 (c) (2000).

In response to a request by the appellant's representative to 
amend the veteran's death certificate to list COPD as a 
contributory cause of death, the physician who treated the 
veteran on his day of death stated that, because a myocardial 
infarction was the cause of death, that was what he listed on 
the death certificate.  He stated that he did not treat the 
veteran for COPD, so that diagnosis was not listed on the 
death certificate.  

The Board finds that referral of the additional evidence to 
the RO for review and preparation of a supplemental statement 
of the case is required, and this case will be remanded to 
the RO for that purpose.  38 C.F.R. § 20.1304(c).

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  
Assistance to the claimant is required unless there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000) 
(to be codified at 38 U.S.C. § 5103A).

The Board finds that the VCAA requires that VA obtain an 
opinion from a physician with appropriate expertise, who has 
reviewed the pertinent medical records, on the issue of 
whether COPD substantially or materially contributed to the 
veteran's death, and that action may be accomplished while 
this case is in remand status.

Accordingly, this case is REMANDED to the RO for the 
following:

1. The RO should request that the 
appellant identify all physicians and 
medical facilities which rendered 
medical treatment to the veteran in 
the year prior to his death.  After 
obtaining any necessary releases from 
the appellant, the RO should attempt 
to obtain copies of all such clinical 
records.  In the event that any 
records identified by the appellant 
are not obtained, the RO should comply 
with the notice provisions of the 
VCAA.

2. The RO should arrange for the claims 
file to be referred to a specialist in 
internal medicine, who should review 
the pertinent medical records and a 
separate copy of this REMAND and offer 
an opinion on the question of whether 
it is more likely, less likely, or at 
least as likely as not (a 50 percent 
likelihood) that COPD substantially or 
materially contributed to the 
veteran's death.

Following completion of these actions, the RO should review 
the evidence and determine whether the appellant's claim may 
now be granted.  If the decision remains adverse to the 
appellant, she and her representative should be provided with 
an appropriate Supplemental Statement of the Case and an 
opportunity to respond thereto.  The case should then be 
returned to the Board for further appellate consideration, if 
otherwise in order.  The purposes of this REMAND are to 
assist the appellant and to afford her due process.  By this 
REMAND, the Board intimates no opinion as to the ultimate 
disposition of the appeal.  No action is required of the 
appellant unless she receives further notice.  The appellant 
has the right to submit additional evidence and argument on 
the matter the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




